FILED
                           NOT FOR PUBLICATION                             NOV 13 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROBERT NIGG, As private attorney                 No. 12-55337
general on behalf of himself and all others
similarly situated; KEITH LEWIS, As              D.C. No. 8:03-cv-01611-JVS-AN
private attorney general on behalf of
himself and all others similarly situated,
                                                 MEMORANDUM*
              Plaintiffs - Appellants,

  v.

UNITED STATES POSTAL SERVICE,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                          Submitted November 6, 2013**
                              Pasadena, California

Before: McKEOWN, GOULD, and BYBEE, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Robert Nigg and Keith Lewis (collectively, “Nigg”) appeal from the entry of

judgment in favor of the United States Postal Service (“USPS”) following a bench

trial in an action on behalf of themselves and other similarly situated postal

inspectors seeking overtime pay pursuant to the Fair Labor Standards Act

(“FLSA”). Nigg previously appealed from the district court’s grant of summary

judgment to USPS, and we reversed and remanded the case to the district court for

consideration of “(1) whether any employees of the executive branch who are

eligible to receive FLSA over-time perform work comparable to that of the

inspectors, and (2) whether the inspectors satisfy any FLSA exemption or are

entitled to FLSA overtime.” Nigg v. USPS, 555 F.3d 781, 783 (9th Cir. 2009).

      Nigg appeals from the district court’s findings of fact and conclusions of

law: (i) that the postal inspectors are not entitled to overtime pay based on the

Postal Comparability Statute, 39 U.S.C. § 1003(c); (ii) that the administrative

exception to the FLSA, 29 U.S.C. § 213(a), applies to the postal inspectors; (iii)

that the highly-compensated exception to the FLSA, 29 C.F.R . § 541.601, applies

to the postal inspectors; and (iv) that the good faith defense to the FLSA, 29 U.S.C.

§ 259(a), applies based on USPS’s reliance on an opinion letter from the

Department of Labor to the Chief Postal Inspector advising that postal inspectors

are exempt from FLSA overtime pay requirements pursuant to 29 U.S.C. § 213(a)


                                           2
and 29 C.F.R . § 541.601. We have jurisdiction pursuant to 28 U.S.C. § 1291 and

adopt the well-reasoned decisions of the district court.

      Nigg also appeals from several orders of the district court: (i) excluding

proposed expert testimony; (ii) preventing the addition of witnesses shortly before

trial; (iii) allowing USPS to amend its answer; (iv) allowing a modification of the

scheduling order; and (v) dismissing postal inspector team leaders from the

putative class. These claims are without merit.



AFFIRMED.




                                          3